Exhibit 10.1
FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF ACADIAN GAS, LLC
 


 
This FIRST AMENDMENT (this “Amendment”) to the Second Amended and Restated
Limited Liability Company Agreement of Acadian Gas, LLC dated as of June 1, 2010
(the “LLC Agreement”) by and between Enterprise Products Operating LLC, a Texas
limited liability company (“Enterprise Products LLC”), and DEP Operating
Partnership, L.P., a Delaware limited partnership (“DEP OLP”), is made and
entered into effective as of March 15, 2011, pursuant to the terms of the LLC
Agreement and in accordance with Section 15.04 thereof.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Enterprise Products LLC and DEP OLP hereby agree as
follows:
 
Section 1.  AMENDMENT.  Section 4.02(b) of the LLC Agreement is hereby amended
and restated to read, in its entirety, as follows:
 
(b)       The Board of Directors shall provide written notice to the Members of
the initial date contributions are due (which date shall be from time to time as
is reasonably necessary in order for the Company to meet its payment
obligations), the aggregate amount of the Capital Contribution required and each
Member’s share thereof, and setting forth in reasonable detail the proposed
Expansion Project and Expansion Costs associated therewith.  Each Member shall
advise the Board of Directors in writing within five Business Days whether it
elects to make an Expansion Capital Contribution.
 
Section 2.  RATIFICATION OF LLC AGREEMENT.  Except as expressly modified and
amended herein, all of the terms and conditions of the LLC Agreement shall
remain in full force and effect.
 
Section 3.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.
 
(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.
 


 

 
ENTERPRISE PRODUCTS OPERATING LLC
By:          Enterprise Products OLPGP, Inc.,
 its managing member
 
By:          /s/ W. Randall Fowler                
                                             
W. Randall Fowler
Executive Vice President and Chief Financial Officer
 
 
DEP OPERATING PARTNERSHIP, L.P.
By:           DEP OLPGP, LLC,
 its general partner
 
By:           /s/ Bryan F. Bulawa      
                                                            
Bryan F. Bulawa
Vice President and Treasurer



 
 
 
 
 
 
 
 
 
 
 
Signature Page to First Amendment to LLC Agreement

--------------------------------------------------------------------------------


 


 